Citation Nr: 0822706	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  02-11 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1968 to April 1970, including service in 
Vietnam.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas which denied the veteran's claim for entitlement to 
service connection for PTSD.

This case was initially remanded by the Board in October 2004 
for additional evidentiary development.  This was 
accomplished, and in October 2006 the VA Appeals Management 
Resource Center (AMC) issued a supplemental statement of the 
case which continued to deny the veteran's claim for 
entitlement to service connection for PTSD.  The veteran's 
claims folder was returned to the Board for further appellate 
proceedings.

This case was again remanded by the Board in February 2007 
for additional evidentiary development.  This was 
accomplished, and in February 2008 the AMC issued another 
supplemental statement of the case which continued to deny 
the veteran's claim for entitlement to service connection for 
PTSD.

The Board notes that the veteran was scheduled to appear for 
a Travel Board hearing in June 2004.  However, he failed to 
report for this hearing and provided no explanation for his 
failure to report.  His hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007).

The Board further notes that the veteran submitted additional 
pertinent evidence to the Board in April 2008 with a waiver 
of consideration by the agency of original jurisdiction 
pursuant to 38 C.F.R. § 20.1304 (2007).  Therefore, the Board 
finds that the solicitation of a waiver and/or remand for the 
RO's initial consideration of this evidence is not required.  
38 C.F.R. § 20.1304(c).


FINDING OF FACT

The record does not include credible supporting evidence of a 
medical nexus between a verified in-service stressor and 
service.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for PTSD.  In the 
interest of clarity, the Board will first discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered. 

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in February 2007.  In accordance with the Board's 
instructions, the veteran was afforded VA examination in 
March 2007, the report of which indicates the examiner 
reviewed the veteran's past medical history, recorded his 
current complaints, and conducted an appropriate examination.  
In a February 2008 addendum, the examiner also rendered an 
appropriate opinion in conformity with the remand 
instructions.  Thereafter the AMC readjudicated the claim in 
the SSOC.

Thus, all of the Board's remand instructions have been 
complied with. 
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  
As a result, this case is appropriately before the Board.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in April 
2003, September 2003, and April 2005.  The RO informed the 
appellant of the types of evidence needed in order to 
substantiate his claim for service connection; the division 
of responsibility between the appellant and VA for obtaining 
the required evidence; and the RO requested that the 
appellant provide any information or evidence in his 
possession that pertained to such claim.  The September 2003 
and April 2005 letters included a questionnaire in regard to 
PTSD, which instructed the veteran as to the need to provide 
detailed information regarding alleged in-service stressors, 
to include a claim of a personal assault.  
38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  To the extent 
that any required notice was not provided prior to the 
initial unfavorable adjudication, the record reflects that 
the claim was subsequently readjudicated and the appellant 
was provided  supplemental statements of the case.  Thus, the 
Board finds no prejudice in proceeding with adjudication of 
the appeal.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  

In the present appeal, the veteran did not receive notice as 
to the disability rating and effective date elements until a 
February 2007 letter.  Despite the error as to timeliness, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision because his claim was 
subsequently readjudicated in a supplemental statement of the 
case.  Furthermore, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
appellant's service medical records, and post-service medical 
records, and other pertinent documents discussed below.  The 
RO has obtained the veteran's SMRs, private treatment 
records, VA records, and the appellant underwent VA 
examination in February 2006 and March 2007 to clarify the 
nature and etiology of his claimed disability.

The Board notes that the veteran's representative has 
asserted that the March 2007 VA examination was conducted by 
a psychologist rather than a psychiatrist, which fails to 
comply with the February 2007 remand instructions.  See June 
2008 appellate brief presentation.  The Board further notes 
that Section 5103A(a)(1) of Title 38 of the U.S. Code 
provides that the Secretary "shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim," which includes providing 
a medical examination when necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d)(1); see McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  However, the Court has held that VA 
may satisfy its duty to assist by providing a medical 
examination conducted by one able to provide "competent 
medical evidence" under § 3.159(a)(1) (2007); see Cox v. 
Nicholson 20 Vet. App. 563, 569 (2007).  § 3.159(a)(1) 
further provides that "competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."  

The Board finds that the representative is correct that the 
AMC failed to strictly comply with the Board's remand 
instructions by not ensuring that the VA examination was 
conducted by a psychiatrist.  However, the Board also finds 
that a psychologist has the necessary education and training 
to provide competent medical evidence in this case within the 
meaning of the regulation, and the Board does not believe 
that the March 2007 examination and February 2008 addendum 
were in any way inadequate simply because the examination was 
not conducted by a psychiatrist.  Furthermore, the Board 
points out that representative has failed to identify any 
specific deficiency in the examination report or subsequent 
opinion.  Therefore, the Board finds that any error in not 
ensuring that the examination was conducted by a psychiatrist 
is non-prejudicial.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VCAA notices.  The purpose behind the notice 
requirement has been satisfied, because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his appealed claim.

Relevant law and regulations

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In order for a veteran to establish service connection for 
PTSD he must offer proof of: (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R.
§ 4.125(a); (2) credible supporting evidence that a claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current PTSD symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); accord 
Sizemore v. Principi, 18 Vet. App. 264, 269 (2004); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  

If the record demonstrates that the veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).

38 C.F.R. § 3.304(f)(3) provides that if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. V A will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f) (3).




Analysis

The veteran contends that he has PTSD related to certain 
stressful incidents in service.  In particular, he reports 
that he was sexually assaulted, that he served as a combat 
medic on the demilitarized zone (DMZ) in Korea from 1969 to 
1970, and that he sustained a life-threatening injury during 
basic training when the weapon that he was firing exploded on 
the rifle range.  

With respect to a current diagnosis, the Board notes that 
there are numerous diagnoses of record of PTSD.

With respect to combat status or credible supporting evidence 
that a claimed in-service stressor actually occurred, the 
Board has determined that the veteran has submitted evidence 
corroborating that he sustained a rifle injury during basic 
training.  The contemporaneous medical evidence, namely, the 
service medical records, reflect that the veteran received 
treatment in October 1968 for an injury that occurred "when 
a weapon blew up on the firing range."  The Board also notes 
of record, two letters written by the veteran's mother 
referencing the rifle range  incident that the veteran has 
identified.

However, the Board has determined that that the veteran did 
not engage in combat with the enemy within the meaning of 38 
U.S.C.A. § 1154(b).  The Board further finds that the 
veteran's reported sexual assault, as well as his experiences 
as a combat medic on the DMZ, both identified as in-service 
stressors, have not been corroborated.  

In this regard, the official records do not indicate that the 
veteran was awarded a medal or decoration indicative of 
combat service.  Though the evidence of record supports that 
the veteran served as a medical specialist, there is no 
mention of exposure to combat during the course of his 
duties.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).

The Board has also carefully reviewed the veteran's service 
medical and personnel records.  These records are devoid of 
any hint of an in-service sexual assault.  It could be argued 
that the veteran did not want to make such a controversial 
allegation while he was still on active duty.  However, the 
lack of any objective evidence of the alleged assault in 
service is significant in that the regulations governing an 
award of service connection for PTSD require credible 
supporting evidence that a claimed in-service stressor 
actually occurred.  

Indeed, there is no mention of the alleged sexual assault by 
the veteran until 2002, more than 32 years after separation 
from service.  Furthermore, the Board finds it to be 
particularly significant that the veteran did not mention the 
alleged in-service harassment when he first filed a claim for 
service connection for PTSD in April 2001.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

As noted above, under 38 C.F.R. § 3.304(f) provides that VA 
should consider other sources besides service records in 
corroborating an in-service stressor due to personal assault 
for the purposes of establishing service connection.  
However, such evidence is lacking in this case.  

In summary, the Board finds that the veteran's recent reports 
of sexual assault, as well as service as a combat medic are 
unverified and thus cannot serve as a basis for service 
connection for PTSD.  However, the Board further finds that 
the evidence submitted corroborates that the veteran 
sustained an injury during basic training sufficient to 
satisfy the requirement that an in-service stressor did 
occur.  

Turning to the issue of whether there is medical evidence of 
a link between current PTSD symptoms and the verified in-
service stressor, the Board finds that one does not exist.

The Board notes in passing, a February 2006 VA examination 
wherein the examiner concluded that "it is as least as 
likely as not that the veteran's PTSD and major depression 
are related to military sexual trauma he reported 
experiencing in Korea." As detailed above, however, the 
veteran's reports as to his alleged in-service sexual assault 
stressor are not corroborated, as required under the 
regulations governing an award of service connection for 
PTSD.  See generally Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].  Accordingly, the 
medical opinion based thereupon is entitled to no greater 
weight than are the reports of the veteran himself.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [noting that 
the fact that the veteran's history is recorded in medical 
records does not transform it into a competent medical 
opinion]; Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [holding that the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant].  
In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  So it is in this case.  Because the PTSD diagnoses 
of the February 2006 VA physician is based on the veteran's 
unverified reports of a traumatic event in service, it cannot 
serve to substantiate his claim.

The Board also notes of record a March 2007 VA examination 
wherein the examiner found that "at least some exaggeration 
is present with this individual." The examiner further 
concluded that there he had "a degree of skepticism 
especicially in light of the fact that the veteran seems to 
be trying to find some sort of condition that qualifies for 
VA benefits having shifted his [PTSD] trauma from sexual 
assault to two other traumas."  The Board acknowledges that 
the examiner failed to offer a conclusive opinion in the 
original March 2007 report, but notes that the VA examiner 
rendered an opinion February 2008 addendum specifically 
finding that the veteran's current condition could not be 
related to his rifle injury alone.  

The sufficiency of a stressor is a medical determination.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  In this case, the 
Board finds the VA examiner's opinion to be the most 
probative evidence of record as to the relationship between 
the veteran's current PTSD symptoms and his claimed in-
service stressor.

The Board finds that this opinion outweighs notations made in 
an April 2008 VA outpatient record reflecting that the 
veteran has a history of service related PTSD.  The VA 
physician in that instance did not review the claims file and 
consequently founded his diagnosis solely on what the veteran 
reported, which included the uncorroborated stressors 
discussed above.  The Board finds that the diagnosis lacks in 
probative value and as a result, fails as competent medical 
evidence.  LeShore v. Brown, supra.
As to the veteran's own statements and those of his 
representative asserting that his PTSD is related to service, 
it is now well settled, however, that lay persons without 
medical training, such as the veteran and his representative, 
are not qualified to render medical opinions regarding 
matters such as diagnosis of disease, which call for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159, supra.  
The veteran's statements and those of his representative as 
to the nexus question are accordingly lacking in probative 
value.

In sum, the competent medical evidence of record indicates 
that the record does establish that the veteran's current 
diagnosis of PTSD is related to his military service.  In the 
absence of any of the required elements under 38 C.F.R. § 
3.304(f), the claim for service connection for PTSD must be 
denied.





ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


